                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00320-MOC-DSC


 CANTERS DELI LAS VEGAS LLC et.                     )
 al.,                                               )
                                                    )
                  Plaintiffs,                       )
                                                    )
 v.                                                 )
                                                    )
 BANC OF AMERICA MERCHANT                           )
 SERVICES LLC et. al.,                              )
                                                    )
                 Defendants.                        )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Travis F. Chance]” (document #41) filed July 17, 2019. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.

                                      Signed: July 18, 2019
